449 F.2d 345
UNITED STATES of America, Appellee,v.Harold Joseph CARSON, Appellant.
No. 71-1805.
United States Court of Appeals,Ninth Circuit.
Aug. 23, 1971.

Charles R. Khoury, Jr.  (argued), San Diego, Cal., for appellant.
John F. Walter, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim.  Div., Los Angeles, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and BEEKS,* District Judge.
PER CURIAM:


1
Carson appeals from his conviction for violating 50 U.S.C. App. Sec. 462 (refusal to submit to induction).  Carson was classified I-A on September 19, 1968.  He did not appeal.  On June 30, 1969, he had a physical examination and was found acceptable for induction.  On September 12, 1969, he was ordered to report for induction on September 24, 1969.  On September 16, 1969, he requested a postponement of induction because he had entered college.  The request was refused.  Carson refused to submit to induction on September 24, 1969.


2
Carson's first argument challenging the residency of the local Board's members has been foreclosed by our decision in United States v. Reeb (9th Cir. 1970) 433 F.2d 381.


3
Carson also argues that the Board failed to consider his request for a student classification.  The only indication in his file that the Board acted on the request is a letter from the Board's executive secretary informing Carson that the Board had denied the request.  A presumption of administrative regularity accompanied the executive secretary's letter.  The burden of producing evidence to rebut the presumption rested on Carson.  He offered no evidence upon the issue.  In absence of evidence rebutting the presumption, the record is adequate to sustain the Government's burden on the issue.


4
The judgment is affirmed.



*
 Honorable William T. Beeks, United States District Judge for the Western District of Washington, sitting by designation